Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding new claim 21 “the transverse segment” on line 1 and “the linear receiving segment” on line 2, lack proper antecedent basis. 

Claim Rejections - 35 USC § 103
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nordlund (US Patent no. 4,343,172) in view of Sirhan (US Patent no.5,386,915).   
Nordlund discloses a rack (figure 6) comprising all the claimed features of applicant’ invention as illustrated below except for the slot in narrower than the aperture and a hook portion for hanging the rack onto a support.

    PNG
    media_image1.png
    812
    992
    media_image1.png
    Greyscale


Nordlund shows apertures (35, figure 7) can be of longer size to accommodate different kinds of items/plier-like tools as needed (column 5, lines 13-16).  It would have been obvious to one of ordinary skilled in the art to have modify the apertures of the rack of figure 6 in Nordlund such that the slots are narrower than the apertures in the second row for accommodating different sizes of items in the aperture as taught by figure 7 embodiment of Nordlund.  
Sirhan discloses a rack to be suspended from a support structure, the rack comprising a hook portion (figure 3) defining a cavity configured to receive an upper 

    PNG
    media_image2.png
    635
    922
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skilled in the art to have modify the rack of Nordlund such that a hook portion is provided for mounting onto an upper edge of a support structure as taught to be desirable by Sirhan.

Regarding claim 2, Nordlund and Sirhan combined discloses wherein the hook portion, the upright wall, and the shelf are integrally connected to one another and define a unitary, monolithic body.  
 Regarding claim 3, Nordlund and Sirhan combined closes wherein the shelf and the upright wall are both planar, and the shelf is oriented perpendicular to the upright wall.  
Regarding claim 4, Nordlund discloses wherein the shelf also defines a plurality of apertures (See illustration above) through the thickness of the shelf, the apertures having rectangular shapes (see illustration above). 
Regarding claim 5, Nordlund above shows apertures (35, figure 7) may have rectangular shape; wherein each aperture has a short dimension and a long dimension which is greater than the short dimension.  Regarding applicant’s recitation of intended use for holding a closure cap, Nordlund’s rectangular aperture in the long dimension inherently can be less than a diameter of a corresponding reclosable container cap configured to be received in the respective aperture, and the short dimension is greater than a height of the corresponding reclosable container cap from a bottom and thereof to the top end thereof.   

Regarding claim 7, Nordlund discloses wherein the slots extend parallel to each other towards the upright wall (see illustration above).  
Regarding claim 8, Nordlund further comprising multiple tabs projecting upward from the distal edge of the shelf, wherein the tabs are separated from each other by the slots (see illustration above).
Regarding claim 10, Nordlund and Sirhan combined does not disclose wherein the thickness of the shelf and a thickness of the upright wall are each less than 5 mm. It would have been obvious to one of ordinary skilled in the art to have chosen the thicknesses of the shelf and upright wall to be less than 5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 11, in the Nordlund and Sirhan combination, Sirhan discloses  wherein the hook portion includes a shoulder and a lip (see illustration to Sirhan above), the shoulder connected to both the upright wall and the lip and disposed between the upright wall and the lip, wherein the cavity is laterally defined between the upright wall and the lip, and the shoulder defines a closed top end of the cavity (see illustration above).  
.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nordlund (US Patent no. D259,314) in view of Sirhan (US Patent no.5,386,915) as applied to claims 1 and 4 above, and further in view of Moore (US Patent no. 1,670,204). Nordlund and Sirhan combined discloses a rack comprising all the claimed features of applicant’s invention as illustrated and discussed above except for wherein each aperture has a short dimension and a long dimension which is greater than the short dimension, wherein the long dimension is less than a diameter of the corresponding reclosable container cap configured to be received in the respective aperture, and the short dimension is greater than a height of the corresponding reclosable container cap from a bottom and thereof to the top end thereof.  Moore teaches in a rack for holding tools (2, figure 3) comprising a shelf (14, figure 3) wherein the shelf is provided with slots (10, figure 3) in a first row, and a plurality of rectangular apertures (figure 3) in a second row wherein each aperture has a short dimension and a long dimension which is greater than the short dimension, wherein the long dimension is less than a diameter of the corresponding cap (12) configured to be received in the respective aperture, and the short dimension is greater than a height of the corresponding cap (12) from a bottom and thereof to the top end thereof.   It would have been obvious to one of ordinary .  
Claims 9, 13, 15-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nordlund (US Patent no. 4,343,172) in view of Sirhan (US Patent no.5,386,915) as applied to claims 1-8 and 10-12 above, and further in view of Carrillo (US Patent no. 6,893,393).  Nordlund and Sirhan combined discloses all the claimed features of applicant’s invention as discussed above except for wherein one or more of the slots have a bayonet-style shape that includes a linear receiving segment and a transverse segment, the linear receiving segment extending from the distal edge, the transverse segment extending from the linear receiving segment in a curved path and shaped to retain the corresponding tube within the respective slot (per claims 9, 13, 21, and 22). 
Carrillo teaches a bracket comprising bayonet-style slot (218, figure 10) extending to distal edge of bracket with linear segment (218) and transverse segment (214, figure 11) following a curve path (222) with opening (underneath 250) behind the slot wherein the slot is narrower than the opening such that the slot restrains wire 
Regarding claims 13,15-17, 19, and 23, Nordlund and Sirhan combined shows all of the claimed features of applicant’s device as discussed above with regards to claims 1-8 and 10-12. 
Regarding claim 20, in the combination of Nordlund, Sirhan, and Carrillo combination, Sirhan teaches wherein at least one of the fitting elements includes thumbscrews (18) that extend through a thickness of the lip and have a shaft configured to project into the cavity to engage the wall of the support structure and force the wall into contact with the upright wall (48, figure 3).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nordlund (US Patent no. D259,314) in view of Sirhan (US Patent no.5,386,915) as applied to claims 13 and 16 above, and further in view of Moore (US Patent no. 1,670,204). Nordlund and Sirhan combined discloses a rack comprising all the claimed features of applicant’s invention as illustrated and discussed above except for wherein each aperture has a short dimension and a long dimension which is greater than the short dimension, wherein the long dimension is less than a diameter of the corresponding reclosable container cap configured to be received in the respective aperture, and the short dimension is greater than a height of the corresponding reclosable container cap . 
Response to Arguments

Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicant’s request for a call from the examiner as a consequence of .  
Regarding applicant’s argument that Nordlund’314 does not show the slots being narrower than then apertures, as discussed above the newly cited reference to Nordlund’172 shows apertures (35, figure 7) can be of longer size to accommodate different kinds of items/tools as needed.  It would have been obvious to one of ordinary skilled in the art to have modify the apertures of the rack of figure 6 in Nordlund’172 such that the slots are narrower than the apertures in the second row for accommodating different sizes of items in the aperture as taught by figure 7 embodiment of Nordlund’172.  Further, regarding applicant’s argument that Nordlund’314 does not show the apertures and slots are coplanar, Nordlund’172 does show the apertures (11, figure 6) coplanar with the slots (slots between 16, figure 6) as discussed in the Office action above.   


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate racks with apertures of interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc